Exhibit 10.64

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT (this “Agreement”) is dated as of October 25,
2012, between Dean Foods Company, a Delaware corporation (“Dean Foods”), and The
WhiteWave Foods Company, a Delaware corporation (“WhiteWave”).

WHEREAS, WWF Operating Company, a Delaware corporation and a wholly-owned
subsidiary of Dean Foods (“WWF Operating Company”), and the subsidiaries of WWF
Operating Company engage in certain business (the “WhiteWave Business”);

WHEREAS, Dean Foods has determined that it would be appropriate, desirable and
in the best interests of Dean Foods and Dean Foods’ stockholders to separate the
WhiteWave Business from Dean Foods pursuant to that certain Separation and
Distribution Agreement among Dean Foods, WWF Operating Company and WhiteWave,
dated as of the date hereof (the “Separation Agreement”); and

WHEREAS, the parties hereto deem it to be appropriate and in the best interests
of WhiteWave and Dean Foods that each party provide certain services to the
other party to facilitate the separation described above on the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties hereto agree as follows:

1. Provision of Services.

(a) This Agreement shall become effective upon the occurrence of the
Contribution Closing (as defined in the Separation Agreement). Subject to the
terms and provisions of this Agreement, Dean Foods shall provide WhiteWave with
the services set forth on Schedule A hereto (collectively, the “Dean Foods
Initial Services”) and WhiteWave shall provide Dean Foods with the services set
forth on Schedule B hereto (collectively with the Dean Foods Initial Services,
the “Initial Services”). A party providing any Service is referred to herein in
such capacity as the “Provider” and a party receiving any Service is referred to
herein in such capacity as the “Recipient.”

(b) From time to time during the term of this Agreement, the parties may by
written mutual written agreement identify additional services that the Provider
will provide to the Recipient in accordance with the terms of this Agreement
(the “Additional Services” and, together with the Initial Services, the
“Services”). If the parties agree to add any Additional Services, the parties
will amend Schedule A or Schedule B, as applicable, for each such Additional
Service setting forth the identities of the Provider and the Recipient, a
description of such Service, the term during which such Service will be
provided, the Cost, if any, for such Service and any other provisions applicable
thereto. In order to become a part of this Agreement, such amendment to the
applicable Schedule must be executed by a duly authorized representative of each
party, at which time such Additional Service will, together with the Initial
Services, be deemed to constitute “Services” for the purposes hereof and will be
subject to the terms and conditions of this Agreement. The parties may, but will
not be required to, agree on Additional Services during the term of this
Agreement. Notwithstanding anything to the contrary in the foregoing or anywhere
else in this Agreement, neither party will have any obligation to agree to
provide Additional Services.

 

Transition Services Agreement



--------------------------------------------------------------------------------

(c) Except as expressly contemplated in the Schedules, the Provider will not be
obligated to perform or to cause to be performed any Service in a volume or
quantity that exceeds on an annualized basis 110% of the historical volumes or
quantities of Services performed by it or its Affiliates for the business of the
Recipient during calendar year 2012 to date, without reference to the
transactions contemplated by the Separation Agreement. Nothing in this Agreement
will require the Provider to prioritize or otherwise favor the Recipient over
any third parties or any of the Provider’s or the Provider’s Affiliates’
business operations.

(d) Each party will use commercially reasonable efforts to assist and cooperate
with one another in the timely and orderly performance of the Services. The
Recipient acknowledges that some Services to be provided under this Agreement
require instructions and information from the Recipient, which the Recipient
will provide to the Provider sufficiently in advance in order to enable the
Provider to procure such Services in a timely manner. The Provider will not be
liable for any delays resulting from or caused by the Recipient’s failure to
provide such instructions or information in a timely manner.

(e) The parties shall cooperate and use good faith, commercially reasonable
efforts to obtain any consents, additional licenses or approvals from
third-party hardware and software vendors, support and maintenance providers,
outsourcing service providers, and other third parties that are required to
enable the Provider to perform the Services, and the Recipient to receive the
benefit of the Services. The Recipient shall bear the costs of obtaining any
such required consents. In the event that the parties are unable to obtain any
such third-party consent, the parties shall work together to agree upon a
commercially reasonable alternative arrangement. The Recipient shall bear the
costs of implementing any such alternative arrangement.

(f) Nothing in this Agreement will prevent the Provider from using its
Affiliates, contractors or other Persons (any such Person providing any Service
hereunder, a “Representative”) to perform all or any part of a Service
hereunder. The Provider will remain fully responsible for the performance of its
obligations under this Agreement in accordance with its terms, including any
obligations it performs through its Representatives, and the Provider will be
solely responsible for payments due any such Representatives.

(g) The Provider will provide each Service until the initial termination date
for such Service specified in the applicable Schedule (the “Initial Service
Term”). During the Initial Service Term of any Service, the parties, by written
mutual agreement, may agree to extend the Initial Service Term of such Service
(an “Extension Service Term”) or shorten the Initial Service Term of such
service (a “Shortened Service Term”). If the parties agree to any Extension
Service Term or Shortened Service Term, as applicable, the parties will amend
Schedule A or Schedule B, as applicable, to reflect the Extension Service Term
or Shortened Service Term, as applicable, setting forth the identities of the
Provider and the Recipient, a description of such Service, the duration of the
Extension Service Term or Shortened Service Term, as applicable, the cost, if
any, for such Service during the Extension Service Term or Shortened Service
Term, as applicable, and any other provisions applicable thereto. In order to
become a part of this Agreement, such amendment to the applicable Schedule must
be executed by a duly authorized representative of each party. Notwithstanding
anything to the contrary in the foregoing or anywhere else in this Agreement,
neither party will have any obligation to agree to any Extension Service Term or
Shortened Service Term, as applicable.

 

- 2 -



--------------------------------------------------------------------------------

2. Consideration for Services.

(a) During the Initial Service Term of any Service, the Provider will charge the
Recipient the monthly cost to the Provider of providing such Service, as
reflected on the applicable Schedule (the “Base Cost”), plus all reasonable
out-of-pocket fees and expenses paid to third parties in connection with the
performance of such Service, including any costs for which the Provider is
entitled to reimbursement pursuant to Section 1(e) (“Third Party Costs”). The
amount charged to the Recipient for any Service during any Extension Service
Term of such Service will be determined in accordance with Section 1(g) above.

(b) The monthly Base Cost for any Service will be due and payable in arrears
within 60 days after the end of the month for which such Service was provided.

(c) The Provider will provide the Recipient with monthly invoices reflecting any
Third Party Costs paid by the Provider for any Service during any month.
Invoices will be sent in a format and containing a level of detail reasonably
sufficient for the Recipient to determine the accuracy of the computation of the
amount charged and that such amount is being calculated in a manner consistent
with this Agreement. Reasonable documentation will be provided for all Third
Party Costs consistent with the Provider’s practices. All amounts invoiced by
Provider under this Section 2(c) will be due and payable within 60 days of the
date of invoice. Upon the Recipient’s reasonable request, the Provider will
provide explanations, answer questions and provide additional documentation
regarding invoiced amounts.

(d) Unless otherwise specifically agreed in writing by the parties hereto, all
payments due under this Section 2 will be made by wire transfer of immediately
available funds in accordance with wire transfer instructions delivered by the
Provider to the Recipient in writing from time to time.

(e) All amounts to be paid to the Provider under this Agreement are exclusive of
any and all sales, use, excise, services or similar taxes imposed on the
provision of goods and services by the Provider or its Representatives to the
Recipient pursuant to this Agreement (“Sales Taxes”). In addition to any amounts
otherwise payable pursuant to this Agreement, the Recipient will be responsible
for any and all Sales Taxes and will either (i) remit such Sales Taxes to the
Provider (and the Provider will remit the amounts so received to the applicable
taxing authority) or (ii) provide the Provider with a certificate or other
proof, reasonably acceptable to the Provider, evidencing an exemption from
liability for such Sales Taxes. For the avoidance of doubt, all amounts under
this Agreement are expressed exclusive of Sales Taxes. The parties agree to
cooperate with each other in determining the extent to which any Sales Tax is
due and owing under the circumstances, and will provide and make available to
each other any resale certificate, information regarding out of state use of
materials, services or sale, and other exemption certificates or information
reasonably requested by either party. The parties further agree to work together
to structure the provision of the Services to eliminate or minimize applicable
Sales Taxes, including but not limited to, itemizing on any invoices each
Service provided to the Recipient.

 

- 3 -



--------------------------------------------------------------------------------

(f) After the Contribution Closing (as defined in the Separation Agreement),
except as otherwise specified in this Agreement, each party hereto will pay its
own legal, accounting, out-of-pocket and other expenses incident to this
Agreement and to any action taken by such party in carrying this Agreement into
effect.

(g) All late payments due under this Agreement will bear interest at a rate
equal to the annualized interest rate at prime (as published in the Wall Street
Journal from time to time) plus one-and-a-half percentage points, from the
invoice due date to the date of payment. If the Recipient disputes any portion
of any Third Party Costs for which the Provider has invoiced Recipient, the
Recipient must notify the Provider in writing of the nature and the basis of the
dispute within 90 days after the date of the applicable invoice, after which
time the Recipient will be deemed to have waived any rights to dispute such
amount.

(h) The Provider will keep reasonably detailed records, consistent with past
practice, for any Third Party Costs invoiced to the Recipient. The Provider will
maintain the records in accordance with its then-current record retention
policies. At reasonable intervals during the term of this Agreement and for two
years thereafter, the Recipient personnel will, upon no less than five business
days’ prior notice, or, if critical, upon reasonable shorter notice under the
circumstances, have access to the records for the purpose of verifying the
invoices submitted to the Recipient hereunder. The costs of all such audits will
be borne by the Recipient. The confidentiality provisions in Section 8 of this
Agreement will govern all audits by the Recipient.

3. WARRANTIES. THIS IS A SERVICES AGREEMENT. EXCEPT AS EXPRESSLY STATED IN THIS
AGREEMENT, THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OR GUARANTIES, INCLUDING,
BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY, TITLE OR FITNESS
FOR A PARTICULAR PURPOSE.

4. Standard of Conduct; Limitation on Liability.

(a) The Provider shall have no liability with respect to its furnishing of
Services except to the extent resulting from the Provider’s gross negligence or
willful misconduct.

(b) In no event shall either party have any liability, whether based on
contract, tort (including, without limitation, negligence), warranty or any
other legal or equitable grounds, for any punitive, consequential, special,
indirect or incidental loss or damage arising from or relating to this
Agreement, including without limitation, loss of data, profits (excluding
profits under this Agreement), interest or revenue, or use or interruption of
business, even if such party is advised of the possibility of such losses or
damages.

(c) In no event shall the Provider’s liability with respect to its furnishing of
Services, whether based on contract, tort (including without limitation,
negligence), warranty or any other legal or equitable grounds, exceed in the
aggregate the amount of fees paid to the Provider under this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

5. Termination. This Agreement shall terminate upon the termination of the last
remaining Service then provided, but may be terminated earlier:

(a) upon the mutual written agreement of the parties;

(b) by either party in case of a material breach of any of the terms hereof by
the other party if the breach is not remedied within thirty (30) days after
written notice of breach is delivered to the breaching party;

(c) by either WhiteWave or Dean Foods, upon written notice to Dean Foods or
WhiteWave, as the case may be, if Dean Foods or WhiteWave, as the case may be,
shall become insolvent or shall make an assignment for the benefit of creditors,
or shall be placed in receivership, reorganization, liquidation or bankruptcy;

(d) by Dean Foods, upon written notice to WhiteWave, if, for any reason, the
ownership or control of WhiteWave becomes vested in, or is made subject to the
control or direction of, any direct competitor of Dean Foods; or

(e) by WhiteWave, upon written notice to Dean Foods, if for any reason, the
ownership or control of Dean Foods becomes vested in, or is made subject to the
control or direction of, any direct competitor of WhiteWave.

6. Performance. The Services shall be performed in the same manner and with the
same skill and care as the Provider employs in the service of its own business.

7. Independent Contractor. The Provider is providing the Services as an
independent contractor and the parties hereby acknowledge that they do not
intend to create a joint venture, partnership or any other type of agency
between them.

8. Confidentiality.

(a) Each party will, and will cause its Representatives and their officers,
directors, employees and agents to, hold as confidential and not disclose to any
other Person any information received by it under this Agreement that relates to
the other party’s business or that relates to the other party’s activities or
deliverables under this Agreement (“Confidential Information”). “Confidential
Information” includes: (i) this Agreement and its terms and conditions; (ii) the
IP and Improvements; and (iii) any information obtained or reviewed by a party
in the course of reviewing the other party’s records in accordance with this
Agreement. When a party discloses any of its Confidential Information to the
other party it will make reasonable efforts to mark the information as
“Confidential”, but any failure to mark the information as “Confidential” will
not cause the information to lose its status as Confidential Information nor
will it relieve the receiving party of its obligations under this Section 8 with
respect to that information.

(b) Notwithstanding Section 8(a), each party may: (i) disclose the other party’s
Confidential Information if legally compelled to do so, provided that it
promptly informs the other party of the required disclosure; (ii) disclose this
Agreement as reasonably necessary in connection with efforts to resolve a
Dispute; and (iii) disclose this Agreement to third parties for strategic due
diligence purposes if the third party has signed a confidentiality agreement
covering the disclosure.

 

- 5 -



--------------------------------------------------------------------------------

(c) “Confidential Information” does not include any information that: (i) is or
becomes publicly known through no fault of the receiving party; (ii) is
disclosed after the Distribution Date (as defined in the Separation Agreement),
which such information was not known to the receiving party at the time of the
Distribution Date (as defined in the Separation Agreement) but became known to
the receiving party prior to the time of receipt thereof from the disclosing
party; (iii) is disclosed after the date of this Agreement to the receiving
party by a third party having no obligation of confidentiality to the disclosing
party; or (iv) is independently developed by the receiving party after the date
of this Agreement without use of the disclosing party’s Confidential Information
as documented by reasonable evidence.

(d) The parties’ obligations under this Section 8 will continue for five years
after the termination of this Agreement, except that to the extent that any
Confidential Information constitutes a trade secret, the receiving party’s
obligations with respect to that Confidential Information will continue for five
years or for such period as the information remains trade secret, whichever is
longer.

9. Proprietary Rights.

(a) Except with respect to those items of equipment, systems, tools, facilities
and other resources allocated to the Recipient pursuant to the Separation
Agreement, all equipment, systems, tools, facilities and other resources used by
the Provider and any of its Affiliates in connection with the provision of
Services hereunder will remain the property of the Provider and its Affiliates
and, except as otherwise provided in this Agreement, will at all times be under
the sole direction and control of the Provider and its Affiliates.

(b) To the extent the Provider or its Representatives use any know-how,
processes, technology, trade secrets or other intellectual property owned by or
licensed to the Provider or any of its Representatives (“IP”) in providing the
Services, such IP (other than such IP licensed to the Provider by the Recipient
or its Affiliates) and any derivative works of, or modifications or improvements
to, such IP conceived or created as part of the provision of Services
(“Improvements”) will, as between the parties, remain the sole property of the
Provider unless such Improvements were specifically created for the Recipient or
its Affiliates pursuant to a specific Service as specifically and expressly
agreed in writing by the parties. The applicable party will and hereby does
assign to the applicable owner designated above, and agrees to assign
automatically in the future upon first recordation in a tangible medium or first
reduction to practice, all of such party’s right, title and interest in and to
all Improvements, if any. All rights not expressly granted herein are reserved.
Notwithstanding the foregoing, if there is any conflict between the terms of
this Section 9(b) and specific terms of the Separation Agreement, then the terms
of the Separation Agreement will prevail.

10. Force Majeure. Any delays in or failure of performance by either party,
other than the payment of money, shall not constitute a default hereunder if and
to the extent such delays or failures of performance are caused by occurrences
beyond the reasonable control of such party, including, but not limited to: acts
of God or the public enemy; expropriation or

 

- 6 -



--------------------------------------------------------------------------------

confiscation of facilities; compliance with any order or request of any
governmental authority; acts of war; riots or strikes or other concerted acts of
personnel; power failure; or any causes, whether or not of the same class or
kind as those specifically named above, which are not within the reasonable
control of such party.

11. Survival. Sections 2, 3, 4, 7, 8, 9, 12 and 13 will survive any termination
or expiration of this Agreement.

12. Definitions. Capitalized terms used herein but not otherwise defined herein
shall have the respective meanings ascribed to them in the Separation Agreement.

13. Counterparts and Signature. This Agreement and any may be executed in two or
more counterparts (including by facsimile or by an electronic scan delivered by
electronic mail), each of which shall be deemed an original but all of which
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties hereto and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

[signature page follows]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

DEAN FOODS COMPANY By:   /s/ Timothy A. Smith         Name:   Timothy A. Smith
Title:   Treasurer

 

THE WHITEWAVE FOODS COMPANY By:   /s/ Kelly J. Haecker         Name:   Kelly J.
Haecker Title:   Senior Vice President, Finance, and Chief Financial Officer

 

Transition Services Agreement



--------------------------------------------------------------------------------

Schedule A

Dean Foods as Provider

 

Service

   End
Date      Base Cost
($/Month)
unless
otherwise
noted      Third-Party
Cost Pass-
through
(if Yes)*  

Finance

                 Accounting, reporting, control      7/31/13       $ 0        
Yes   

•   SEC / External Reporting Support

        

•   Corporate Accounting (LTI, debt, hedging, etc.)

        

•   Consolidation / Hyperion

        

•   Technical Accounting Support (incl goodwill)

        

•   Audit Coordination

                 Audit services      6/30/13       $ 33,979      

•   ICFR Prog. Design

        

•   Entity Control Design

        

•   Control Design

        

•   Control Testing

        

•   Control Remediation

                 Risk management      6/30/13       $ 11,140      

•   Selection of new insurance broker(s)

        

•   New broker(s) market and place insurance program

        

•   Assess, set up new risk management staffing model

        

•   Implement agreed Work Comp insurance structure by state

        

•   Set up allocated insurance expense billing process

        

•   Identify, select new vendors—claims, risk control, actuary

        

•   Historical, prospective claim information data processes

                 Tax      7/31/13       $ 0         Yes   

•   Federal & state income tax compliance

        

•   Tax Accounting/Provision

        

•   Tax audits

        

•   Franchise tax

     6/30/13       $ 0         Yes            Treasury and Accounts Payable     
6/30/13       $ 0         Yes   

•   Amex cards for T&E

        

•   Purchasing cards

                 Facilities Services      6/30/13       $ 40,000      

•   Cityplace—allocation of rent expense for WW employees

        



--------------------------------------------------------------------------------

Schedule A

Dean Foods as Provider

 

 

Service

   End
Date      Base Cost
($/Month)
unless
otherwise
noted      Third-Party
Cost Pass-
through
(if Yes)*  

Human Resources

        

        Compensation

     12/31/13       $ 14,217         Yes   

•   Market Intelligence—Salaries, Surveys, (ePrism)

        

•   Salary Planning & STI Admin (OSM)

        

•   Exec & Board Comp (Mercer/Dean Comp)

        

•   Comp Communications (Dean Comp)

        

•   Base Salary, STI, LTI—existing and new—(Dean Comp)

                 Benefits      6/30/13       $ 0         Yes   

•   Benefits Enrollment/Changes/Terms

        

•   Benefits Administration (Medical)

        

•   Benefits Administration (Dental)

        

•   Benefits Administration (Vision)

        

•   Benefits Administration (EAP)

        

•   Benefits Administration (FSA)

        

•   Benefits Administration (HSA)

        

•   Benefits Administration (Life/LTD)

        

•   Benefits Administration (STD)

        

•   401k Administration

        

•   Frozen Pension Fund Management

        

•   ERISA Counsel

        

•   Plan Filings

        

•   Plan audits

        

•   Employee Benefit Communications

        

•   Investment Committee 401k/pension oversight

        

•   Tuition Reimbursement

        

•   Adoption Assistance

        

•   Business Travel Accident Coverage

        

•   Executive Physicals

        

•   COBRA Administration

                 DFS—ESS      1/31/14       $ 43,707         Yes   

•   Payroll, processing, W2, taxes, relocation, equity comp

        

Legal

     6/30/13       $ 97,396         Yes            IP         

•   Patent and Trademark Management

        



--------------------------------------------------------------------------------

Schedule A

Dean Foods as Provider

 

 

Service

   End
Date      Base Cost
($/Month)
unless
otherwise
noted      Third-Party
Cost Pass-
through
(if Yes)*  

        Labor

        

•   Labor

                 Employment         

•   Executive Comp

        

•   Employment Issues

        

•   Stock Plan Administration

                 Corporate Responsibility         

•   Hotline Management

        

•   Investigations

        

•   Ethics Training

                 Government Relations         

•   Government Relations

                 SEC/Corp         

•   SEC Compliance

        

•   Board Support

        

•   US Subsidiary Maintenance

        

•   M&A

        

•   Credit Facility & Treasury

                 Real Estate/Environmental         

•   Real Estate/Environmental

                 Commercial         

•   Contests, Marketing

        

•   Confidentiality Agreements

        

•   Procurement

                 Aviation         

•   Aviation Filings

                 Litigation         

•   Insurance Matters

        

Information Technology

     12/31/13       $ 101,397         Yes   

•   User Services—Service Desk

        

•   User Services—Wintel

        

•   User Services—Applications

        

•   User Services—E-mail

        



--------------------------------------------------------------------------------

Schedule A

Dean Foods as Provider

 

 

Service

   End
Date      Base Cost
($/Month)
unless
otherwise
noted      Third-Party
Cost Pass-
through
(if Yes)*  

•   User Services-Access Management

        

•   Network

        

•   Telepresence

        

•   Dell / Microsoft / PC leases

        

•   Hastings wireless & granite wireline

        

Supply Chain

        

        Environmental, health & safety

        

•   General EHS Support (Compliance, Auditing, Permitting, Training)

     12/31/12       $ 2,500      

•   Dept Homeland Security Programs

        

•   Loss Prevention/Control

        

•   EHS reporting and auditing software

     6/30/13       $ 1,000      

        Procurement/Risk Management

     6/30/13       $ 10,000      

•   Commodity risk management monitoring & reporting

        

•   Commodity procurement

        

•   Sugar Procurement and Sugar tolling

        

•   Oversight—Ongoing contract negotiations with enterprise wide suppliers that
are new or have expiring contracts (including indirects)

        

•   Energy procurement

        

•   Liquid Paper Packaging

        

•   Legal review of all contracts

        

•   Corporate Rebates

        

•   Negotiate new Dairy.com agreement for FDD and WWF entities

                 QA Database      12/31/12       $ 0         Yes   

•   iCiX Database

        

Marketing Resources

     12/31/13       $ 0         Yes   

•   Shared Spectra Contract

        

•   Shared Mintel, Kantar, Market Track & NPD contracts

        

Other

        

        Data Synchronization

        

•   Existing services/approach, including systems, tools, expertise

     12/31/12       $ 0         Yes   



--------------------------------------------------------------------------------

Schedule A

Dean Foods as Provider

 

 

Service

   End
Date      Base Cost
($/Month)
unless
otherwise
noted      Third-Party
Cost Pass-
through
(if Yes)*  

        Distribution Services

        

•   Freight services to include: hauling from Morningstar facilities to outside
storage, Morningstar-arranged direct-ship & co-mingled shipments of WhiteWave
products

     12/31/13       $ 0         Yes   

•   Warehousing services to include: cross-docking, inventory management,
storage and/or picking of WhiteWave SKUs resupplied into Morningstar facilities
[MS bears any risk of loss due to mis-handling or mis-rotation of WW product
while in its possession]

     12/31/13       $ 0.017/lb      

 

* Indicates areas where Provider currently anticipates third-party costs. This
indication is for informational purposes only and does not restrict the Provider
from passing along third-party costs even if not currently anticipated.



--------------------------------------------------------------------------------

Schedule B

WhiteWave as Provider

 

Service

   End
Date      Base Cost
($/Month)
unless
otherwise
noted      Third-Party
Cost Pass-
through
(if Yes)*  

Research & Development

     12/31/13       $ 42,833      

•   Pilot Plants, Sensory, Pkg. Lab, Customer Service Center and General
Facilities

        

Information Technology

     12/31/13       $ 50,000      

        WW Data Center Lease

        

Supply Chain

                 QA Lab Services      12/31/13       $ 20,000      

•   Lab testing service performed and/or management at WW

                 Procurement      6/30/13       $ 10,000      

•   Support Employees—Ongoing contract negotiations with enterprise wide
suppliers that are new or have expiring contracts (including indirects)

        

Other

                 Marketing Services      12/31/13       $ 0         Yes   

•   Shared Symphony/IRI Group Contract (syndicated costs split across WWF, FDD,
Morningstar) co-signed by all bu’s, invoiced separately

                 Consumer Affairs      12/31/12       $ 21,037         Yes   

•   Support Headcount

        

•   Telerx (program manager, call center headcount, data)

        

•   Wiki Knowledge database

        

        Customer Data

        

•   RSI data (WMT)

     12/31/12       $ 14,583      

•   Dunhumby data (Kroger)

     2/28/13       $ 0         Yes            Facilities services      12/31/12
      $ 4,000      

•   Bentonville—allocation of rent expense

        



--------------------------------------------------------------------------------

Schedule B

Dean Foods as Provider

 

* Indicates areas where Provider currently anticipates third-party costs. This
indication is for informational purposes only and does not restrict the Provider
from passing along third-party costs even if not currently anticipated.